Citation Nr: 1112296	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from March 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for hearing loss.  Subsequently, an April 2007 rating decision denied service connection for tinnitus.  

The case was previously before the Board in June and December 2009, when it was remanded for examination of the veteran and a medical opinion.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran has current hearing loss and tinnitus disabilities.

2.  The evidence supports that the Veteran served in combat in the Navy in Vietnam.

3.  The evidence supports that the Veteran had acoustic trauma during service in the form of exposure to the noise of engineering spaces aboard ship and the noise of naval gunfire during combat operations.  

4.  The Veteran's hearing was normal on separation examination as determined by whispered voice testing alone.

5.  The Veteran reports symptoms of hearing loss and tinnitus dating back to service.  

6.  A VA medical opinion indicates that whispered voice testing is unreliable in determining the presence of hearing loss as it is insensitive to high frequency hearing loss.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He claims that he was exposed to acoustic trauma in the form of noise exposure during active service.  Specifically, he claims that he was exposed to the noise of engineering spaces while serving aboard a Navy destroyer.  He also claims exposure to the noise of the ship's guns while the ship was involved in combat operations conducting Naval Gunfire Support (NGFS) in Vietnam.  The Veteran's discharge papers, DD 214, and copies of his service personnel records, confirm that the Veteran served in the Navy as a fireman (FN) aboard the USS TAYLOR (DD 468) for over three years.  This is an engineering rate and this corroborates his exposure to noise in engineering spaces.  Other evidence of record confirms that the USS TAYLOR conducted combat operations in Vietnam by serving on the "gun line" and provided NGFS involving bombardment of shore targets.  This confirms his exposure to the noise of naval gunfire.  Accordingly, his assertions of being exposed to this form of noise exposure are consistent with the nature and circumstances as of his service and are accepted as true.  

The Veteran's service treatment records do not reveal any complaints, or diagnosis, of hearing loss or tinnitus during active service.  In December 1967, separation examination was conducted.  His ears and ear drums were "normal" on clinical evaluation.  No audiology evaluation was conducted.  Rather, his hearing was examined by whispered voice testing and evaluated as normal "15/15" in both ears.  

An October 2004 VA treatment record indicates a diagnosis of mixed hearing loss.  A December 2005 VA treatment record reveals both mixed and sensorineural hearing loss.  The record indicates that the Veteran reported symptoms of decreased hearing dating back to service in the Navy.  He specifically reported that he was "near loud guns during shore bombardment, and around loud boilers."  

In July 2009, a VA audiology Compensation and Pension examination of the Veteran was conducted.  It revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
60
LEFT
35
25
30
40
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  These audiometric results reveal a current hearing loss disability within the criteria established at 38 C.F.R. § 3.385.  The Veteran also reported having bilateral tinnitus.  The Veteran reported his history of noise exposure during service and of some post-service noise exposure also.  The examiner indicated that the Veteran's hearing was normal on separation examination as determined by whispered voice testing which is unreliable in determining the presence of hearing loss as it is insensitive to high frequency hearing loss.  The examiner also indicated that a further opinion as to the etiology of the Veteran's hearing loss could not be determined without resort to speculation.  

The medical evidence establishes that the Veteran has a current hearing loss disability within the meaning of the applicable VA regulation.  He also has a current diagnosis of tinnitus.  He was also exposed to the noise of naval gunfire and engineering spaces during combat service in Vietnam.  The VA audiology opinion indicates that the method for evaluating the Veteran's hearing as normal on separation examination is unreliable.  The Veteran reports a history of symptoms of decreased hearing and tinnitus dating back to the noise exposure in service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


